On Rehearing.
ANDERSON, J-
Thfe application was 'considered after Justice Haralson, one of the concurring justices, had vacated the bench. The writer, with Justices Denson, McClellan, and Mayfield, are of the opinion that the opinion is correct, and that the application should be overruled, which is accordingly done.
DOWDELL, C. J., and SIMPSON and SAYRE, JJ., are of the opinion that the proof did not make out a prima facie case, and that the action of the trial court-in excluding* same should not be reversed, and think that the application for rehearing should be granted, and the case affirmed.